 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   JASON ROMERO,

 9                                 Plaintiff,               Case No. C20-1027-RSM-MLP

10          v.
                                                            MINUTE ORDER
11   STATE OF WASHINGTON, et al.,

12                                 Defendants.

13

14          The following Minute Order is made by direction of the Court, the Honorable Michelle L.

15   Peterson, United States Magistrate Judge:

16          The parties have submitted to the Court for consideration a proposed stipulated protective

17   order. (Dkt. # 20.) The Local Rules of this Court encourage parties to use the district’s model

18   protective order, which is available on the Court’s website, and mandates that parties who wish

19   to depart from the model order provide the Court with a redlined version of the proposed order

20   identifying departures from the model. Local Civil Rule (“LCR”) 26(c)(2). The proposed order

21   submitted by the parties clearly departs from the model, but the parties have submitted no

22   redlined version identifying each of the departures.

23
     MINUTE ORDER
     PAGE - 1
 1          In addition, the Court notes that the parties’ proposed order includes outdated citations to

 2   the Local Rules, i.e., citations to GR 15 on pages four and five, the Word version of the proposed

 3   order does not contain the required electronic signatures of counsel on pages eight and nine, and

 4   the Judge’s signature line does not identify the correct judicial officer. For these reasons, the

 5   parties’ proposed stipulated protective order (dkt. # 20) is STRICKEN. The parties may resubmit

 6   their proposed order once the above errors have been corrected.

 7          The Clerk shall send copies of this Minute Order to all counsel of record and to the

 8   Honorable Ricardo S. Martinez.

 9          DATED this 30th day of June, 2021.

10                                                  WILLIAM McCOOL, Clerk

11
                                                    By s/ Paula McNabb
12                                                     Deputy Clerk

13

14

15

16

17

18

19

20

21

22

23
     MINUTE ORDER
     PAGE - 2
